Case 1:19-cv-08450-LTS Document 8 Filed 09/13/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JACQUELINE A. MORMILE,
Plaintiff, 19-cv-08450-LTS
-against- DECLARATION

ACCURATE DIAGNOSTIC LABS, INC., RUPEN
PATEL, Individually and as Owner, Member, Shareholder
Agent, and/or Chief Executive Officer of ACCURATE
DIAGNOSTIC LABS, INC., JOHN NORTON,
Individually and as Vice President of Sales of
ACCURATE DIAGNOSTIC LABS, INC., NICK.
MELCHIORRE, Individually and as Vice President
and/or General Manager of ACCURATE

DIAGNOSTIC LABS, INC. and, JOHN DOES 1-5,

Defendants.

 

x

DONALD J. FEERICK, JR., makes this Declaration pursuant to 28 U.S. Code § 1746,
and under the penalty of perjury:

1. Your deponent is an attorney at law duly licensed to practice before the United
States District Court for the Southern District of New York.

2. Your deponent is a member of the firm of Feerick Nugent MacCartney PLLC,
attorneys of record for Plaintiff Jacqueline A. Mormile ( referred to as ‘“Plaintiff’) in the above
entitled action and, as such, I am fully familiar with all facts and circumstances heretofore had
herein.

3. I respectfully submit this declaration to request that the Court defer consideration
of Defendant’s counsel’s pro hac vice application until such time as Defendant’s counsel
responds to Plaintiff's pending good faith letter demand pertaining to the legitimacy or —

illegitimacy of the timeliness and basis of Defendant’s removal of this action to federal court.
Case 1:19-cv-08450-LTS Document 8 Filed 09/13/19 Page 2 of 3

4. As detailed in the Defendant’s Notice of Removal, the instant case was
commenced in state court for recover unpaid compensation. The case was commenced more
than 30 days prior to the date of removal, by the filing of a summons with notice that detailed the
claim was for $74,000, inclusive of attorneys’ fees. A copy of the summons with notice is
annexed hereto as Exhibit “A”. The subsequent pleadings, i.e., the Complaint and Amended
Complaint, each asserted the claim was for $74,000, inclusive of attorneys’ fees, and did nothing
to suggest that the amount in controversy satisfied the requirements for diversity jurisdiction.
Copies of the subsequent pleadings are attached to Defendant’s Notice of Removal.

5. Upon receipt of Defendant’s Notice of Removal, which appeared both untimely
and without basis, Plaintiff demanded a good faith explanation of the basis upon which federal
court jurisdiction was invoked and we are awaiting a response. A copy of Plaintiffs good faith
letter demand is annexed hereto as Exhibit “B”.

6. Accordingly, since the decision to admit an attorney to practice pro hac vice rests
with the discretion of the Court, we respectfully request that the Court permit us the opportunity
to review Defendant’s counsel’s response before we are compelled to take a position on the
pending motion. Spanos v. Skouras Theatres Corp, 364 F.2d 161 (2d Cir. 1966).

7. Should Defendant’s counsel provide a good faith basis for removal and provide us
a reasonable assurance that he is familiar with the Federal Rules of Civil Procedure, the Local
Rules, and Your Honor’s Individual Rules of Practice over the matter, we may take no position
on the motion. Alternatively, if it is revealed that Defendant’s counsel has no good faith basis
for removal and might not be conducting himself professionally or ethically if he is using this

tactic for dilatory purposes or to hoist additional legal fees on Plaintiffs, we will present
Case 1:19-cv-08450-LTS Document 8 Filed 09/13/19 Page 3 of 3

opposition. We respectfully request the opportunity to make an informed decision on the motion
by awaiting Defendant’s counsel response.

8. No prior application for this relief has previously been submitted here or anywhere
else.

9. I declare under penalty of perjury that the foregoing is true and correct.

WHEREFORE, your Declarant respectfully requests that the Motion for Defendant’s
counsel’s Pro Hac Vice admission be deferred until a response to Plaintiff's good faith demand
letter is supplied, together with such other and further relief as this Court is just and proper.

Dated: South Nyack, New York
September 13, 2019

/S/ Donald J. Feerick, Jr.
DONALD J. FEERICK, JR. (df 3299)

To: All Counsel (via ECF)
